PER CURIAM.
The basic question m this appeal is whether the evidence presented at the trial before the judge, who tried the case without a jury, sufficiently supports the judgment in favor of the plaintiff-appellee. We have carefully examined the record on appeal and find therein sufficient competent, substantial evidence from which the judge, as the trier of the facts, could legally find as he did for the plaintiff, so the judgment must be and is affirmed.
WIGGINTON, Acting Chief Judge, CARROLL, DONALD, J., and THOR-NAL, Associate Judge, concur.